United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1640
                                   ___________

Joseph Hart; Cheryl Hart,            *
                                     *
             Appellants,             *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * Western District of Arkansas.
Jerry Patton; Norman McChristian,    *
                                     *      [UNPUBLISHED]
             Appellees.              *
                                ___________

                             Submitted: September 13, 2001

                                  Filed: November 2, 2001
                                   ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM

       Joseph and Cheryl Hart (the Harts) were general partners in a limited liability
partnership, Vinewood Communications, which operated a radio station. One of the
Harts' limited partners, Norman McChristian, brought suit to remove the Harts as
general partners. Relief was granted and McChristian, along with Jerry Patton, the
appointed receiver of Vinewood Communications, proceeded to take possession of
the partnership's assets. The Harts resisted and were arrested by the sheriff.
       The Harts filed suit under 42 U.S.C. § 1983 claiming that the seizure of the
partnership assets and the arrest were wrongful. The District Court1 granted
defendant Patton's motion to dismiss for failure to state a claim against Patton.
Subsequently, the District Court2 granted summary judgment in favor of defendant
McChristian, dismissed the action, and issued an extensive memorandum opinion
outlining its reasons.

       The Harts appeal the grant of summary judgment as to McChristian and the
grant of dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6) as to Patton.
After de novo review of the record, see Hott v. Hennepin County, Minn., 260 F. 3d
901, 904 (8th Cir. 2001), we conclude that the grant of summary judgment for
McChristian was proper for the reasons stated in the District Court's memorandum
opinion. Similarly, after de novo review, see Casino Resource Corp. v. Harrah's
Entertainment, Inc., 243 F. 3d 435, 437 (8th Cir. 2001), we conclude that the grant
of Patton's motion to dismiss was proper, again for the reasons stated in the District
Court's order. We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Jim Larry Hendren, United States District Judge for the
Western District of Arkansas, granted Patton's motion to dismiss.
      2
       The Honorable Franklin Waters, United States District Judge for the Western
District of Arkansas, granted McChristian's motion for summary judgment.

                                         -2-